DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments filed on August 8, 2022 have been entered into the file. Currently claim 1 is amended and claims 7-15 are withdrawn, resulting in claims 1-6 pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 22, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruner (US 2007/0087158)1 in view of Alagirusamy (Technical Textile Yarns – Industrial and Medical Applications).
With respect to claim 1, Bruner teaches composite elastomeric yarns and fabrics, where preferably the composite fabric is a woven pile fabric (fleece fabric) in which the ground warp and the filling yarn comprise composite yarns (one first yarn strand) (forms claimed base material when woven) and the pile comprises conventional yarns or fibers (a plurality of second yarn sections protruding above a surface of the base material) (paragraphs [0012]-[0013]; FIGS. 6-7). A step in the method of forming the composite fabric comprises heating the composite fabric to a temperature above that of the melting temperature of the sheath material of the composite yarns (first yarn strand) but below that of the melting point temperature of the core material thereof (paragraph [0059]). In so doing, the sheath material is softened or at least tackified to permit mechanical bonding with the conventional fibers (second yarn sections) interlaced therewith (at least a portion of the first yarn strand is fused and attached to the second yarn sections) (paragraph [0059]).
Bruner is silent as to the composite yarns of the ground warp and the filling yarn (one first yarn strand) including at least one multi-ply yarn strand.
Alagirusamy teaches the plied/folded yarns are more uniform, less hairy, more stable, and stronger than the equivalent single yarn (1.3.4 Plied/folded yarn).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite yarns of the ground warp and the filling yarn (one first yarn strand) to include a multi-plied yarn in order to provide a yarn that is more uniform, less hairy, more stable, and stronger.

With respect to claim 2, Bruner in view of Alagirusamy teaches all the limitations of claim 1 above. Bruner further teaches the composite fabric is a woven pile fabric (fleece fabric) in which the ground warp and the filling yarn comprise composite yarns (one first yarn strand) (forms claimed base material when woven) and the pile, whether a warp or filling pile (first yarn strand and at least one second yarn strand interlaced together) (loops protruding above the surface of the base material), comprises conventional yarns or fibers (a plurality of second yarn sections protruding above a surface of the base material) (paragraphs [0012]-[0013]; FIGS. 6-7). After forming the pile the conventional fibers (second yarn strand) may or may not be cut (sheared) depending on whether a cut pile or a loop pile is desired for end use application (paragraph [0044]).
The limitation “the loops are napped and sheared to form the second yarn sections” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because Bruner discloses that the pile may be cut to form a cut loop pile (paragraph [0044]).

With respect to claim 3, Bruner in view of Alagirusamy teaches all the limitations of claim 1 above. Bruner further teaches the composite yarn (first yarn strand) preferably comprises an elastomeric core and an elastomeric thermoplastic sheath (thermoplastic fiber) (paragraph [0029]). A step in the method of forming the composite fabric comprises heating the composite fabric to a temperature above that of the melting temperature of the sheath material of the composite yarns (first yarn strand) but below that of the melting point temperature of the core material thereof (paragraph [0059]). In so doing, the sheath material is softened or at least tackified to permit mechanical bonding with the conventional fibers (second yarn sections) interlaced therewith (the first yarn strand is fused to the second yarn strand through the thermoplastic fiber) (paragraph [0059]).

With respect to claim 4, Bruner in view of Alagirusamy teaches all the limitations of claim 3 above. Bruner further teaches the thermoplastic sheath component consists essentially of a polyether ester or a polyester ester (paragraphs [0029], [0033]).

With respect to claim 5, Brunner in view of Alagirusamy teaches all the limitations of claim 3 above. Brunner further teaches the composite yarns (first yarn strands) comprise an elastomeric core (functional component) and an elastomeric thermoplastic sheath (thermoplastic component) disposed about the core (thermoplastic component covers the functional component) (paragraph [0029]; FIGs. 1-5). A step in the method of forming the composite fabric comprises heating the composite fabric to a temperature above that of the melting temperature of the sheath material (thermoplastic component) of the composite yarns (first yarn strand) but below that of the melting point temperature of the core (functional component) material thereof (paragraph [0059]). In so doing, the sheath material (thermoplastic component) is softened or at least tackified to permit mechanical bonding with the conventional fibers (second yarn sections) interlaced therewith (the thermoplastic component is fused and attached to the second yarn sections, and the functional component is not fused and attached to the second yarn sections) (paragraph [0059]). The core remains in substantially solid and oriented form (paragraph [0031]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruner (US 2007/0087158)2 in view of Alagirusamy (Technical Textile Yarns – Industrial and Medical Applications) as applied to claim 3 above, and further in view of Bowers (US 2005/0081504)1.
With respect to claim 6, Brunner in view of Alagirusamy teaches all the limitations of claim 3 above. Brunner further teaches the composite yarns (first yarn strands) comprise an elastomeric core (functional fiber) and an elastomeric thermoplastic sheath disposed about the core (paragraph [0029]; FIGs. 1-5). The material comprising the core (functional fiber) may be a monofilament or a multifilament (paragraph [0030]). A step in the method of forming the composite fabric comprises heating the composite fabric to a temperature above that of the melting temperature of the sheath material of the composite yarns (first yarn strand) but below that of the melting point temperature of the core (functional fiber) material thereof (paragraph [0059]). In so doing, the sheath material is softened or at least tackified to permit mechanical bonding with the conventional fibers (second yarn sections) interlaced therewith (the thermoplastic component is fused and attached to the second yarn sections, and the functional fiber is not fused and attached to the second yarn sections) (paragraph [0059]). The core remains in substantially solid and oriented form (paragraph [0031]).
Brunner in view of Alagirusamy is silent as to the thermoplastic fiber covering the functional fiber.
Bowers teaches yarn suitable for tufting comprising a blend of fibers including a first, preferably synthetic, base fiber (functional fiber), ring spun or wrap spun (the thermoplastic fiber covers the functional fiber) with a second fiber (thermoplastic fiber) that at least partially comprises a heat-activated adhesive material having a melting point substantially below that of the base fiber (functional fiber) (paragraph [0002]). Upon heating the second fiber (thermoplastic fiber) melts and flows to points of intersecting filaments to create a bond upon subsequent cooling (paragraph [0002]).
Since both Brunner and Bowers teach tufted articles comprising a heat treatment to melt a yarn to bond the filaments of the fabric to each other, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of the bicomponent fiber of Brunner to be the structure of a ring spun or wrap spun yarn where the material of the sheath is in the form of a fiber (thermoplastic fiber) wrapped around the core (functional fiber) because the predictable results of bonding tufts upon heating is achieved. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).

Response to Arguments
Response – Claim Rejections 35 USC §102
Applicant’s arguments filed August 8, 2022 have been fully considered and are not persuasive.
On page 6 of the response Applicant submits that any motivation to combine Brunner and Bowers would constitute impermissible hindsight. The Office is using the same suggestion/motivation that is disclosed in the current patent application.
The Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In the instant case, Bowers teaches yarn suitable for tufting comprising a blend of fibers including a first, preferably synthetic, base fiber (functional fiber), ring spun or wrap spun (the thermoplastic fiber covers the functional fiber) with a second fiber (thermoplastic fiber) that at least partially comprises a heat-activated adhesive material having a melting point substantially below that of the base fiber (functional fiber) (Bowers; paragraph [0002]). Upon heating the second fiber (thermoplastic fiber) melts and flows to points of intersecting filaments to create a bond upon subsequent cooling (Bowers; paragraph [0002]).
Since both Brunner and Bowers teach tufted articles comprising a heat treatment to melt a yarn to bond the filaments of the fabric to each other, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of the bicomponent fiber of Brunner to be the structure of a ring spun or wrap spun yarn where the material of the sheath is in the form of a fiber (thermoplastic fiber) wrapped around the core (functional fiber) because the predictable results of bonding tufts upon heating is achieved. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See MPEP 2143(I)(B).
Bowers explicitly teaches that the structure of a thermoplastic fiber wrapped around a core would bond tufts upon heating. Similarly Brunner also teaches using a thermoplastic sheath to bond the core fiber to other fibers (Brunner; paragraph [0059]). Based on the evidence presented in the prior art, the ordinary artisan would recognize that both the sheath/core and the ring spun/wrap spun yarns result in the same structure of bonding the core to the other fibers in the material. Therefore the ordinary artisan would be motivated to substitute the sheath/core fibers with the ring spun/wrap spun yarns because the predictable results of an outer thermoplastic material bonding a core material to the other fibers in the fabric is achieved.

The remaining arguments on page 5 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Applicant's arguments are all with respect to Bruner not teaching the new claim amendments, specifically the newly added structural feature wherein the at least one first yarn strand includes at least one multi-ply strand. The newly added reference Alagirusamy (Technical Textile Yarns – Industrial and Medical Applications) is used in combination with Bruner to address the newly added limitations. The Applicant's arguments are therefore moot as they do not address the combination of references used in the rejections of the amended claims presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506. The examiner can normally be reached Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Previously presented
        2 Previously presented